Citation Nr: 1728690	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  16-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable rating for residuals of a left thumb fracture.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel







INTRODUCTION

The appellant served on active duty in the Navy from July 1960 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The appellant filed a timely Notice of Disagreement (NOD), received in January 2015.  A Statement of the Case (SOC) was issued in March 2016.  A timely VA Form 9 was received in March 2016.  A Supplemental Statement of the Case (SSOC) was issued in May 2016.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Entitlement to service connection was granted for residuals of a left thumb fracture in a November 2014 rating decision, effective October 7, 2013.  A noncompensable evaluation was assigned under Diagnostic Code 5228.  The appellant has been diagnosed with degenerative joint disease.

A statement from the appellant was received in March 2016.  He explained that his left thumb is kept in a splint 100 percent of the time and it becomes so painful that he is unable to use his left hand to perform normal daily functions.  The appellant stated that his thumb joint is unstable, the joint structure is disintegrating and the thumb is worsening year after year.  The appellant stated that common tasks, including lifting a lightweight object, twisting off a jar lid, opening a door, holding a steering wheel, washing a car, or simply using his left hand, are becoming increasingly difficult due to accidental pulling, pushing, twisting, or movement of his left thumb.  The appellant stated that he experiences extreme pain if he performs a motion that moves the joint or causes the joint to flex.  Soreness and pain ensue for many days.  The splint was noted to help avoid some of the pain and soreness, but it is cumbersome.  The appellant reported that he could move his fingers to his thumb, but could not move his thumb to his fingers.  He noted that weakness made the joint unusable for daily tasks.  The appellant reported limited range of motion, painful motion, and weakness.  He stated that the August 2015 VA examiner recommended surgery to fuse the joint.  The appellant expressed concern that he would lose additional range of motion following such a surgery.

Another statement was received in April 2017.  The appellant reported that he had been seen by a VA orthopedist and X-rays were taken recently.  He stated that he has been receiving therapy at the VA Clinic in Eugene, Oregon, and he has been seen at the VA Clinic in Coos Bay, Oregon, for chronic pain associated with his left thumb joint.  He reported that future surgery would be needed for his thumb and that the VA physical therapist had not indicated for how much longer he would need physical therapy.  The appellant stated that he has held off undergoing the recommended surgery, and will continue to do so, so long as therapy and medication makes the pain bearable.  He expressed concern about many weeks of recovery, including limited use of his hand following surgery.  

The Board notes that the most recent VA medical records associated with the claims file are dated April 20, 2016, and it is not clear if these include all the records of VA treatment reported by the appellant.  These VA medical records are in VA's constructive possession and must be associated with the claims file as they are relevant to the claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Further, the appellant has contended that his service-connected left thumb disability has increased in severity since he was last afforded a VA examination in August 2015.  Thus, upon remand, the appellant must also be afforded a new VA examination to determine the current severity of his service-connected left thumb disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all outstanding VA medical records for the appellant with the claims file.  In particular, records from April 20, 2016, to present, including from (1) the VA Clinic in Eugene, Oregon, where the appellant has been receiving therapy for his left thumb, (2) the VA Clinic in Coos Bay, Oregon, where the appellant has been treated for chronic pain associated with his left thumb, and (3) reports of any imaging studies that have been performed, should be associated with the claims file.

2.  Schedule the appellant for a VA examination to determine the current severity of his left thumb disability.  All tests and studies deemed necessary by the VA examiner should be performed.

The claims file should be made available to the VA examiner prior to the examination.

3.  After completing the above action, and any other development deemed necessary, the claim must be readjudicated.  If the benefit sought is not granted in full, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After the appellant and his representative have had an appropriate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




